Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Amended claims filed on 5/25/2022 have been examined.  Claims 1-20 have cancelled. Claims 21-23 have been added.  Claims 21-2310 are pending.

Claim Objections Withdrawn
Regarding the amended claims, the objections to claims 4, 10, 12, 16, and 19 for using acronyms without proper definitions are withdrawn.

Response to Arguments/Amendments

Applicant’s arguments with respect to the amended claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection. The following rejections are new grounds of rejections necessitated by the amendment filed on 5/25/2022.

Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (USPub: 2016/0044743, hereinafter referred to as Xu).

Regarding claim 21, Xu discloses 
a method of a User Equipment (UE), comprising:
communicating with a master base station and a secondary base station in dual connectivity (para. 10-11, where the UE is in a dual connectivity network with MeNB and SeNB); and 
sending, to the master base station, a message to request release of the secondary base station, 
wherein the secondary base station communicates with the UE over a Secondary Cell Group (SCG) (para. 25, wherein the MeNB receives a message from UE (i.e., the UE transmitting the message to MeNB).  The message includes a clause,  indicating the UE has not successfully applied a SCG configuration and letting the MeNB transmitting a release request message to SeNB).  

Regarding claim 22, it is substantially the same as claim 21, except claim 22 is in a device claim format. Xu discloses UE has a memory and processor (para. 116, liens 1-8).  Because the same reasoning applies, claim 22 is rejected under the same reasoning as claim 21.
Regarding claim 23, Xu discloses a master base station comprising:
a memory storing instructions; and
one or more processors configured to execute the instructions to (para. 115, lines 1-8): 
communicate with a User Equipment (UE) and a secondary base station in the dual connectivity (para. 10-11, where the UE is in a dual connectivity network with MeNB and SeNB), and
receive a first message from the UE, wherein the first message indicates request of release of the secondary base station, and
wherein the secondary base station communicates with the UE over Secondary Cell Group (SCG) (para. 25, wherein the MeNB receives a message from UE.  The message includes a clause,  indicating the UE has not successfully applied a SCG configuration and letting the MeNB transmitting a release request message to SeNB).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419